IN THE SUPREME COURT OF THE STATE OF NEVADA


CHAN SUN PARK,                                          No. 83934
                         Appellant,
              vs.
THE STATE OF NEVADA,
                                                              FILED
                  Respondent.                                 JAN 1 9 2022
                                                             aJzAsErHÆ 8Rova4
                                                           =MOO 8:1.rREME COURT
                                                          BY
                                                               Dowry CLERII

                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order denying a
pretrial "motion for reduction of bail then dismissal of indictment." Eighth
Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
            Because no statute or court rule permits an appeal from the
aforementioned order, this court lacks jurisdiction to consider this appeal.
Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining
that court has jurisdiction only when statute or court rule provides for
appeal). Accordingly, this court
            ORDERS tl-Lis appeal DISMISSED.'




                                                   J.
                        Silver
               t.

                          , J.                        Pieku          ,
Cadish                                    Pickering



       "Given this order, no action will be taken on the pro se documents
filed on December 29, 2021.


                                                                 A,2 - 0 Pig 0
                cc:   Hon. Tierra Danielle Jones, District Judge
                      Chan Sun Park
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                    9